 

Case_.0:18-mc-62966-CMA Document 1-22 Entered on FLSD Docket 12/05/2018 Page 1of11

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT FLORIDA
ORLANDO DIVISION

WESTGATE RESORTS, LTD., a Florida limited CASE NO.: 6:17-CV-01467-RBD-DCI
partnership, by; and through its general partner
‘WESTGATE |RESORTS, INC., a Florida
corporation, WESTGATE VACATION VILLAS,
LLC, a Florida limited liability company,
WESTGATE LAKES, LLC, a Florida limited
liability company, WESTGATE BLUE TREE
ORLANDO, LITD., a Texas limited partnership,
by and through its general partner BLUE TREE
LBV, LLC, a Florida limited liability company,
WESTGATE GV AT THE WOODS, LLC, a
Florida limited liability company, WESTGATE
TOWERS, LLC, a Florida limited ; liability
company, WESTGATE FLAMINGO BAY, LLC,
a Florida limited liability company, WESTGATE
MYRTLE BEACH, LLC, a Florida limited
liability company, WESTGATE PALACE, LLC,
a Florida limited liability company, WESTGATE
RVS ORLANDO, LLC, a Florida limited liability
company, WESTGATE VACATION VILLAS
OWNERS ASSOCIATION, INC., a Florida
corporation, CLUB ORLANDO VACATION
RESORT OWNERS ASSOCIATION, INC., a
Florida corporation, WESTGATE LAKES
OWNERS ASSOCIATION, INC. a Florida
corporation, WESTGATE TOWERS OWNERS
ASSOCIATION, INC., a Florida corporation,
WESTGATE : TOWN CENTER OWNERS
ASSOCIATION, INC., a Florida corporation,
WESTGATE' TOWERS NORTH OWNERS
ASSOCIATION, INC., a Florida corporation,
WESTGATE BLUE TREE RESORT OWNERS
ASSOCIATION, INC., a Florida corporation,
WESTGATE, PALACE - OWNERS
ASSOCIATION, INC., a Florida corporation,
WESTGATE, SOUTH BEACH OWNERS
ASSOCIATION, INC., a Florida corporation,
WESTGATE; SMOKY MOUNTAIN RESORT
AT GATLINBURG, OWNERS ASSOCIATION,
INC., a Tennessee corporation, WESTGATE
FLAMINGO: BAY, LAS VEGAS OWNERS
ASSOCIATION, INC., a Nevada corporation,
WESTGATE HISTORIC WILLIAMSBURG,
1

i
Case 0:18-mc-62966-CMA Document 1-22 Entered on FLSD Docket 12/05/2018 Page 2 of 11

Confidentiality Agreement
Case No.: 6:17-CV-01467-RBD-DCI

OWNERS ASSOCIATION, INC., a Virginia
corporation, WESTGATE PARK CITY RESORT
& SPA, OWNERS ASSOCIATION, INC., a
Utah corporation, RVS-ORLANDO I
CONDOMINIUM ASSOCIATION, INC., a
Florida corporation, WESTGATE MYRTLE
BEACH OCEAN FRONT OWNERS
ASSOCIATION, INC., a South Carolina
corporation, CEDAR RIDGE AT THE WOODS
CONDOMINIUM OWNERS ASSOCIATION,
INC., a Missouri corporation, WESTGATE
BRANSON , WOODS OWNERS
ASSOCIATION, INC., a Missouri corporation,
GRAND VISTA AT EMERALD POINT
CONDOMINIUM OWNER’S ASSOCIATION,
INC., a Missouri corporation, | PAINTED
MOUNTAIN GOLF VILLAS CONDOMINIUM
ASSOCIATION, INC., an Arizona corporation,
CENTRAL FLORIDA INVESTMENTS, INC., a
Florida corporation, BLUE TREE RESORT AT
LAKE BUENA VISTA CONDOMINIUM
ASSOCIATION, INC., a Florida corporation,
WESTGATE GV AT EMERALD POINTE,
LLC, a Florida limited liability company,
WESTGATE GV AT PAINTED MOUNTAIN,
LLC, a Florida limited liability company,
LOGGER’S POINTE AT THE WOODS
CONDOMINIUM PROPERTY OWNERS’
ASSOCIATION, INC., a Missouri corporation,
WESTGATE LAS VEGAS RESORT, LLC, a
Delaware limited liability company,
WESTGATE LAS VEGAS RESORT OWNERS
ASSOCIATION, INC., a Nevada corporation,
RVS- ORLANDO A CONDOMINIUM
ASSOCIATION, INC., a Florida corporation, and
WESTGATE SOUTH BEACH, LLC, a Florida
limited liability company,

 

Plaintiffs,
VS.
MITCHELL REED SUSSMAN, an individual,
and MITCHELL REED SUSSMAN &
ASSOCIATES, a Law Firm,

Defendants.
Case 0:18-mc-62966-CMA Document 1-22 Entered on FLSD Docket 12/05/2018 Page 3 of 11
i

CONFIDENTIALITY AGREEMENT:

The undersigned parties to this action (“parties”) anticipate that certain discovery
material will include information that is confidential and should be treated as confidential, and to
govern the designation and protection of such confidential information, the parties enter into this
confidentiality agreement (“Agreement”).

1, Scope. As used herein, “documents” means any document, information, or other
thing produced or exchanged by and among all parties, including, but not limited to, all
deposition testimnony; testimony taken at hearings or other proceedings; interrogatory answers;
declarations; documents and all other discovery materials whether produced informally or in
response to discovery requests; and expert testimony. The party whose confidential information
is sought through discovery by another party to this action, shall have the right to designate any
documents it produces or provides, or any testimony it gives, in the above-captioned action as
“confidential” depending on its good-faith view (or whether it believes another party or non-
party may view, even though it does not) of the documents as sensitive, in accordance with the
below.

2. Form and Timing of Designation. Confidential documents shall be so
designated by placing or affixing the word “CONFIDENTIAL” on the document in a manner
which will not-interfere with the legibility of the document. Documents shall be designated
confidential prior to, or contemporaneously with, the production or disclosure of the documents.

3. Documents Which May be Designated Confidential. Any party may designate
documents as éonfidential that, after a good faith review, have been determined to contain
information protected from disclosure by statute, or to contain sensitive personal information,

trade secrets, confidential research, development, or commercial information, proprietary

information, or information concerning proprietary internal policies and procedures. Information

3

 

 
Case 0:18-mc-62966-CMA Document 1-22 Entered on FLSD Docket 12/05/2018 Page 4 of 11

Confidentiality Agreement
Case No.: 6:17-CV-01467-RBD-DCI

or documents which are available in the public sector may not be designated as confidential. A
party’s designation of materials as confidential, or a party’s failure to object to another party’s
designation of rhaterials as confidential, shall not constitute admissible evidence nor shall it be
considered an admission that the designated material is confidential or constitutes a trade secret
for purposes of determining the merits of any party’s claims, defenses, or counterclaims in this
litigation. !

4. Depositions. Portions of depositions shall be deemed confidential only if
designated as sich when the deposition is taken or within ten (10) business days after receipt of
the transcript. Such designation shall be specific as to the portions to be protected. Any
testimony that describes a document that has been designated as confidential shall also be
deemed to be designated as confidential.

5. Protection of Confidential Material.

a General Protections. Documents designated confidential under this
Agreement shall not be used or disclosed by the parties, counsel for the parties, or any other
persons identified below ({[ 5.b.), for any purpose other than preparing for and conducting this
litigation (including any appeal of this litigation), and shall not otherwise be directly or indirectly
used, All documents designated as confidential shall be produced, used, and disposed of in
accordance with the terms of this Agreement.

b. Limited Third Party Disclosures. The parties and counsel for the parties
shall not disclose or permit the disclosure of any documents designated confidential under the
terms of this Agreement to any other person or entity, except that the following categories of
persons may be allowed to review documents which have been designated confidential pursuant

to this Agreement, so long as such person(s) have signed the Agreement to Be Bound by

Confidentiality Agreement, atfached hereto as Exhibit A, and such executed document has been

 
 

Case 0:18-mc-62966-CMA Document 1-22 Entered on FLSD Docket 12/05/2018 Page 5 of 11

served on every party to this action, except execution and service of Exhibit A shall not be
required for those persons designated in sub-subsection (1), (2), (3), and (6):

| (1) counsel and employees of counsel for the patties who have
responsibility for the preparation and trial of the lawsuit;

. (2) parties (including employees of a corporate party, but only to the
extent the individual employee needs to know such information in connection with this
litigation), and the parties’ insurance carriers;

(3) the Court, any court exercising appellate jurisdiction with respect
to determinations of this Court, any other court or person appointed by the Court to address an
issue related to discovery in this action, court personnel, court reporters engaged for depositions
and those persons, if any, specifically engaged for the limited purpose of making photocopies of
documents;

(4) deposition and trial witnesses, and those witnesses’ counsel, to the
extent those witnesses and/or witnesses’ counsel needs to know such information during the
course of those witnesses testimony or in preparation therefor;

(5) consultants, investigators, or experts (hereinafter referred to
collectively as “experts”) employed by the parties or counsel for the parties to assist in the
preparation and trial of the lawsuit;

(6) any mediator engaged by the parties in this action; and

(7) other persons, only upon consent in writing of the producing party
or upon order of the Court, and on such conditions as are agreed to or ordered.

c. Control of Documents. Counsel shall maintain a record of those persons,
including employees of counsel, who have reviewed or been given access to the documents.

Counsel shall also maintain the originals of any forms signed by persons acknowledging their

5

 
 

Case 0:18-mc-62966-CMA Document 1-22 Entered on FLSD Docket 12/05/2018 Page 6 of 11

4

Confidentiality Agreement
Case No.: 6:17-CV-01467-RBD-DCI

obligations under this Agreement (i.e., Exhibit A) pursuant to section 5(b).
d. Inadvertent Disclosure of Documents.

(1) If any party required to produce documents or other information
inadvertently produces confidential documents without marking them as such, the producing
party may give written notice to the receiving party, including appropriately stamped copies of
the confidential: documents, and such confidential documents should be treated as such in
accordance with the provisions of this Agreement and the undesignated documents previously
produced shall be promptly destroyed by the receiving party.

. (2) If the receiving party contests the validity of the claim of
confidentiality following an inadvertent disclosure, the producing party shall seek a judicial
determination of the matter within ten (10) business days. Until a full and final judicial
determination is made, the receiving party shall treat the information as confidential in
accordance with'this Agreement.

(3) The inadvertent disclosure during discovery of any document that
is protected by the attorney client privilege (“Privilege” or “Privileged,” as the case may be) or
work-product protection (‘Protection” or “Protected,” as the case may be), shall not waive the
Privilege or Protection in this action, or any other federal or state proceeding, for either that
document or the subject matter of that document, unless there was an intentional waiver of the
Privilege or Protection to support an affirmative use of the document to support the party’s claim
or defense. All disclosures not made to support an affirmative use of the document in support of
a party’s claim or defense shall be regarded as “inadvertent,” and the producing party is hereby

deemed to have taken “reasonable steps to prevent disclosure,” regardless of any argument or

circumstances suggesting otherwise.

 

 
 

Case 0:18-mc-62966-CMA Document 1-22 Entered on FLSD Docket 12/05/2018 Page 7 of 11

(4) Within five (5) business days of learning that documents subject to
the Privilege or; Protection have been inadvertently produced, the producing party shall notify
counsel for the receiving party, in writing, of the fact of inadvertent disclosure. If a producing
party inadvertently discloses to a receiving party any document that is subject to the producing
party’s assertion of the Privilege or Protection, or that the document is otherwise immune from
discovery, the receiving party shall immediately cease reviewing or using such document upon
(i) discovery by, the receiving party that the document is likely protected by the Privilege or
Protection; or (ii receipt of notice from the producing party of the inadvertent disclosure,
whichever is earlier The receiving party also shall destroy or return to the designating party the
Privileged or Protected documents and all copies thereof in existence within five (5) business
days of: (i) disedvery by the receiving party that the document is likely protected by the Privilege
and/or the Protéction; or (ii) receipt of notice from the producing party of the inadvertent
disclosure, whichever is earlier. The receiving party shall provide notification to the producing
party confirming such destruction and/or return as soon as possible and in no event later than five
(5) days after reveipt by the receiving party of a written request by the producing party for such
return and/or destruction. Immediately upon such discovery of or identification of the document,
no further use of review may be made of the document by the receiving party, and no further
discovery regarding the document may be conducted except upon motion to and order by the
Court. No party to this action shall assert that the disclosure of the document waived the
Privilege, Protection, or any other immunity.

| (5) Within five (5) business days of the destruction and/or return, the
producing party shall list the document that is the subject of the underlying claim of Privilege,
Protection, or immunity, on a privilege log identifying and sufficiently describing the disputed
document to allow the Court and the parties to assess and, if necessary, contest the underlying

q
i

;
i
;

 
Case 0:18-mc-62966-CMA Document 1-22 Entered on FLSD Docket 12/05/2018 Page 8 of 11

Confidentiality Agreement
Case No.: 6:17-CV-01467-RBD-DCI

claim of Privilege, Protection or immunity. If the receiving party contests the validity of the
underlying clairn of Privilege or Protection following an inadvertent disclosure, the receiving
party may seek A judicial determination of the matter.

6. Copies. All copies, duplicates, extracts, summaries or descriptions (hereinafter
referred to collectively as “copies”), of documents designated as confidential under this
Agreement or ay portion of such a document, shall be immediately affixed with the designation
“CONFIDENTIAL” if the word does not already appear on the copy. All such copies shall be
afforded the full protection of this Agreement.

7. Filing of Confidential Materials. In the event a party seeks to file with the
Court or admit into evidence in any evidentiary proceeding any material that is subject to
protection under this Agreement with the Court, that party shall take appropriate action to ensure
that the documbnts receive proper protection from public disclosure including: (1) filing a
redacted document with the consent of the party who designated the document as confidential;
(2) where appropriate (e.g. in relation to discovery and evidentiary motions), submitting the
documents solely for in camera review; or (3) where the preceding measures are not adequate,
requesting leave of Court before filing any document in this lawsuit that incorporates, attaches,
or appends a document designated confidential by first filing a “Motion to Seal” pursuant to
Middle District of Florida Local Rule 1.09. No party shall file a document under seal unless the
Court previously granted a motion to file under seal which was submitted to the Court in
compliance with Local Rule 1.09,

8. Greater Protection of Confidential Documents and Reservation of Rights.
Compliance with the terms of this Agreement shall not create, waive or impair any privilege or

protection applicable to any documents; shall not operate as an admission of any kind; and shall

not prejudice in any way the rights or obligations of any party to object to production of any

 
 

Case 0:18-mc-62966-CMA Document 1-22 Entered on FLSD Docket 12/05/2018 Page 9 of 11

documents it considers beyond the scope of discovery or nonresponsive, to object to the
authenticity or admissibility into evidence of any document, testimony or evidence subject to this
Agreement, to seek determination by the Court as to whether particular documents or
information shall be produced and, if produced, whether such documents and information shall
be protected, or to apply to the Court for a protective order relating to any documents,
information, or testimony.

9. Challenges to Designation as Confidential. Any confidential designation is
subject to challenge. The following procedures shall apply to any such challenge:

ai The burden of proving the necessity of a confidential designation remains
with the party asserting confidentiality.

b. A party who contends that documents designated confidential are not
entitled to confidential treatment shall give written notice to the party who affixed the
designation of the specific basis for the challenge. All parties to the action shall be copied timely
with the written notice. The party who so designated the documents and the party who gave
written notice of the challenge shall have ten (10) business days from service of the written
notice to confer: If the dispute cannot be resolved, the designating party shall file a motion for
protective order’ within twenty (20) business days of the date in which the challenging party
informs the designating party in writing that they are unable to resolve the dispute.

c! Notwithstanding any challenge to the designation of documents as
confidential, all material previously designated confidential shall continue to be treated as
subject to the full protections of this Agreement until one of the following occurs:

(1) the party who claims that the documents are confidential

withdraws such designation in writing; or

(2) the Court rules that the documents should no longer be designated

9

 

 

 
 

Case 0:18-mc-62966-CMA Document 1-22 Entered on FLSD Docket 12/05/2018 Page 10 of 11

Confidentiality Agreement
Case No.: 6:17-CV-01467-RBD-DCI

as confidential, and the time for appellate review thereof has run.

4 Challenges to the confidentiality of documents may be made at any time
and are not waived by the failure to raise the challenge at the time of initial disclosure or
designation. :

10. Treatment on Conclusion of Litigation.

a Agreement Remains in Effect. All provisions of this Agreement
restricting the née of documents designated confidential shall continue to be binding after the
conclusion of the litigation unless otherwise agreed or ordered. This Agreement may not be
modified exceptiin writing signed by all parties, or by Court order.

b. Return of Confidential Documents. Within twenty (20) business days
after the conclusion of the litigation, including conclusion of any appeal, all documents treated as
confidential under this Agreement, including copies as defined above ({ 6) shall be returned to
the producing party unless: (1) the document has been entered as evidence or filed (unless
introduced or filed under seal) pursuant to the procedures set forth herein; (2) the parties stipulate
in writing to déstruction in lieu of return; or (3) as to documents containing the notations,
summations, or bther mental impressions of the receiving party, that party elects destruction, so
long as within ten (10) business days after destruction, that party through counsel of record
represents in writing to the producing party that destruction has occurred. Notwithstanding the
above requireménts to return or destroy documents, counsel may retain attorney work product
including an index which refers or relates to information designated confidential, so long as that

work product does not duplicate verbatim portions of the text of confidential documents.

Dated March ____, 2018.

 
Case 0:18-mc-62966-CMA Document 1-22 Entered on FLSD Docket 12/05/2018 Page 11 of 11

AGREED TO BY:

 

 

SPECTOR, GADON & ROSEN, PC

 
 
   
  

Cory L. Chandler
Florida Bar No. 6
Michael J. McGttney

Florida Bar No. 856797

360 Central Ave Ste 1550

St. Petersburg, FL 33701-3830
Telephone: (727) 896-4600
Facsimile: (727) 896-4604
corylchandler@gmail.com

mmegirney@lawser.com

Counsel for Defendants

 

GREENSPOON MARDER LLP
Richard W. Epstein
Florida Bar No. 229091 |_|
Jeffrey A. Backman 7”
Florida Bar No. 662501
Joann M, Velez

Florida Bar No. 94325

 
     
 

ms,

201 East Pine St, Suite 500
Orlando, Florida 32801
Telephone: (407) 425-6559
Facsimile: (407) 209-3152
richard.epstein@gmlaw.com

jefirey.backman@gmlaw.com
joann. velez@oemlaw.com

 

Counsel for Plaintiffs

 

il

 

 

 
